J-A32045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                Appellee                  :
                                          :
                   v.                     :
                                          :
WILLIAM THOMAS AYERS,                     :
                                          :
               Appellant                  :    No. 325 MDA 2017

                Appeal from the PCRA Order February 6, 2017
            in the Court of Common Pleas of Lackawanna County
             Criminal Division at No(s): CP-35-CR-0000196-2005

BEFORE: OTT, DUBOW, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                    FILED JANUARY 29, 2018

      William Thomas Ayers (Appellant) appeals pro se from the February 6,

2017 order dismissing his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

              On June 14, 2005, following a jury trial, [A]ppellant was
      found guilty of one count of unsworn falsification, for giving false
      information in connection with the involuntary commitment of
      his ex-girlfriend[.] On June 15, 2005, a contempt hearing was
      held before the Honorable Michael J. Barrasse, relating to
      [A]ppellant’s conduct during trial. Specifically, it was alleged
      that [A]ppellant made an inappropriate gesture towards a
      Commonwealth witness, displaying his middle finger during the
      witness’s testimony.       Appellant was found guilty of direct
      criminal contempt, and on June 23, 2005, was sentenced to
      three to six months’ incarceration. On September 29, 2005, the
      court imposed a sentence of three to 12 months for unsworn
      falsification, consecutive to a Wayne County sentence.

             No direct appeal was filed; however, on May 31, 2006,
      [A]ppellant filed a pro se petition for collateral relief pursuant to
      the PCRA. Counsel was appointed and filed an amended PCRA
      petition on [A]ppellant’s behalf. On April 26, 2007, the PCRA


*Retired Senior Judge assigned to the Superior Court.
J-A32045-17


        court granted [A]ppellant leave to file notice of appeal nunc pro
        tunc from both sentences within 30 days of its order On May 16,
        2007, [A]ppellant filed notice of appeal.

Commonwealth v. Ayers, 951 A.2d 1204 (Pa. Super. 2008) (unpublished

memorandum).

        On February 7, 2008, this Court affirmed Appellant’s judgment of

sentence. Id. On August 26, 2008, our Supreme Court denied Appellant’s

petition for allowance of appeal.      Commonwealth v. Ayers, 598 Pa. 754

(Pa. 2008).

        Since then, Appellant has filed successive PCRA petitions, including the

one at issue in this appeal, which he filed pro se on September 28, 2016. In

his petition, he acknowledges that he is no longer serving a sentence. See

PCRA Petition, 9/28/2016, at 2 (“[Appellant] falls within the exceptions to

mootness      and   the    PCRA    requirement   for    serving   a      sentence    of

imprisonment, probation[,] or parole[.]”).       Nevertheless, Appellant argues

his petition is entitled to review and he is entitled to relief because “his

conviction was due to Brady[1] violations and ineffective assistance of

counsel[,]”    as   well   as   newly[-]discovered     evidence   that    proves    his

innocence. Id.

        Based upon the fact that Appellant was no longer serving a sentence,

the PCRA court denied Appellant’s petition on February 6, 2017.                 PCRA

Order, 2/6/2017. This appeal followed.

1   Brady v. Maryland, 373 U.S. 83 (1963).



                                     -2-
J-A32045-17

      To be eligible for relief under the PCRA, at the time relief is granted, a

petitioner must be, inter alia, “currently serving a sentence of imprisonment,

probation or parole for the crime[.]” 42 Pa.C.S. § 9543.

      [T]he denial of relief for a petitioner who has finished serving his
      sentence is required by the plain language of the statute. To be
      eligible for relief a petitioner must be currently serving a
      sentence of imprisonment, probation or parole. To grant relief at
      a time when appellant is not currently serving such a sentence
      would be to ignore the language of the statute.

Commonwealth v. Ahlborn, 699 A.2d 718, 720 (Pa. 1997).

      Although Appellant acknowledges that he is no longer serving a

sentence, Appellant nonetheless argues

      that the collateral consequences of his conviction[,] specifically
      the deprivation of a liberty interest[,] should result in the [PCRA]
      court having jurisdiction to hear the merits of [A]ppellant[’]s
      PCRA petition. Appellant further submits that the various other
      collateral   consequences      associated   with    his    conviction
      individually and collectively should result in the [PCRA] court
      having jurisdiction to have a hearing on the merits because the
      currently serving requirements of the [PCRA] were NOT created
      for the purpose of preventing innocent petitioners who aren’t
      “currently serving” a sentence and are suffering the collateral
      consequences of the deprivation on their liberty interests from
      having wrongful convictions overturned.

Appellant’s Brief at 14-15 (emphasis in original).2

      Appellant is mistaken. “Th[e PCRA] is not intended to … provide relief

from collateral consequences of a criminal conviction.” 42 Pa.C.S. § 9542.

“[T]his court determined in Commonwealth v. Fisher, 703 A.2d 714 (Pa.


2
  Specifically, Appellant contends that his convictions played a significant role
in the involuntary termination of his parental rights to his child. Id. at 22-
23.


                                   -3-
J-A32045-17

Super. 1997), that the PCRA precludes relief for those petitioners whose

sentences have expired, regardless of the collateral consequences of their

sentence.” Commonwealth v. Williams, 977 A.2d 1174, 1176 (Pa. Super.

2009).

       In light of the foregoing, we affirm the order of the PCRA court

denying Appellant’s petition.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/29/18




                                -4-